DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Kim (US9701215) does not teach the device as recited, in particular “...wherein a coolant branch line is branched from the first coolant line at upstream and downstream sides of the electronic components such that the coolant branch line bypasses the electronic components, and wherein a battery is located along the coolant branch line; wherein a heater for heating the coolant is provided along the first coolant line downstream of the chiller, and a branch point of the first coolant line and the coolant branch line is formed on the downstream side of the heater such that the heater is located between the chiller and the branch point, and wherein a third valve is located at the branch point for selectively flowing the coolant toward the electronic components along the first coolant line and the battery along the coolant branch line to selectively pass coolant heated by the heater to the electronic components and the battery,” when added to the other features claimed in independent Claim 1. 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LARRY L FURDGE/Primary Examiner, Art Unit 3763